Citation Nr: 1242454	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  12-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for PTSD.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1972 in the United States Army and additional active duty in the United States Navy.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

As the record contains diagnoses of psychiatric disorders other than PTSD, the record raises claims of service connection for an acquired psychiatric order other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The issue of service connection for an acquired psychiatric condition, other than PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

PTSD has been manifested by a disability picture that equates to occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work and family relations, judgment, thinking, or mood has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in January 2011.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for PTSD.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, various statements from the Veteran, and afforded the Veteran a VA examination in February 2010

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, records from VAMC, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Claim for an Evaluation Higher Than 50 Percent for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula. 

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning. GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The Veteran was provided a VA examination in February 2011.  At that time, the Veteran reported that although he had experienced symptoms in the past year, he was not under current treatment.  He indicated he enjoyed socializing and had friends, although no close friends.  The Veteran stated the friends live far away.  He also enjoyed playing sports.  There were no problems with alcohol or substance abuse.  He stated he has been married a second time for 30 years and feels he is close to his wife even though he believes he has problems maintaining the closeness.  He has four children and maintains a good relationship with his two children from his current marriage.  

Upon examination, the Veteran was restless.  His speech was circuitous and he had word finding difficulty.  He was cooperative, but had a constricted affect and agitated, dysphoric mood.  Though process and content was unremarkable and he understood the outcome of his behavior and that he has a problem.  The Veteran had no delusions but reported auditory hallucinations.  The Veteran reported 6 hours of broken sleep, which resulted in daytime fatigue.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was fair and there were no episodes of violence.  The Veteran worked as a school teacher, however, and received written reprimands for being too aggressive in breaking up fights between students.  The Veteran believed he might lose his job as a result.  The Veteran also stated he has irritability and outbursts of anger. The Veteran has not lost any work in the prior year due to PTSD.  

The Veteran also reported that sometimes it turns dark even though it is the daytime.  The Veteran also reported vague co morbid symptoms such as the Veteran just screams.  He stated he has memory problems.  The Veteran has persistent re-experiencing of the traumatic events that caused his PTSD, resulting in intense psychological distress or physiological reaction.  He tries to avoid thoughts, conversations, events, or people that may arouse recollections and also has feeling of detachment or estrangement from others.

The examiner concluded the Veteran had chronic mild to moderate symptoms of PTSD which overlap with co morbid symptoms such as the screaming episodes.  Psychometric testing demonstrated the Veteran's PTSD symptoms to be severe.  The examiner noted, however, that the interview suggested less severe symptomatology.  The Veteran also had severe depression.  

The examiner noted the PTSD affected the Veteran's performance in employment and family role functioning.  It also affected social/interpersonal relationships and recreation or leisure pursuits.  He had PTSD related re-experiencing, numb/avoidance, and hyperarousal.  The examiner noted the unusual perceptual experiences and behavior but their relationship to PTSD was unclear.  The examiner concluded he did not have total occupational and social impairment in functioning.  It did result in occupational and social impairment with deficiencies in most areas, but this conclusion included the Veteran's report of having to scream every once in a while.

Besides PTSD, the VA examiner also diagnosed depressive disorder NOS and psychiatric disorder, but their relationship to PTSD was unclear.  The combined effect of the psychiatric symptoms created serious functional impairment, but the PTSD symptoms are mild.  In an addendum dated in April 2011, the examiner stated the reexperincing symptoms and avoidance symptoms were related solely to PTSD, but other overlap with diagnoses and symptoms other than PTSD.  The GAF score was 50.

After a review of the record, the Board has determined that the overall effect of the PTSD constellation of symptoms does not more nearly approximate or equate to the criteria for the next higher rating, namely, a 70 percent rating due to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Instead, the symptoms due to PTSD has resulted in occupational and social impairment with reduced reliability and productivity 

The Veteran has problems with re-experiencing symptoms, avoidance symptoms, detachment, and anger issues.  While it appears the anger and detachment issues cause the most problems, the avoidance or re-experiencing symptoms, while affecting his quality of life, do not appear to cause functional impairment.  As to the anger and detachment, the Veteran, despite his fears, appears to be able to maintain his employment as a school teacher even with some problems with anger and directing it towards students.  He also has what he describes as memory problems, but again, there is nothing to indicate any memory loss or concentration difficulty has affected him in his job as a school teacher.  He has sleep difficulties with resulting symptoms, but again, the record before the Board demonstrates the severity does not affect his occupational functioning.  

It has also affected his family relationships.  Although the Veteran believes he has problems keeping close to family members and others, he is still married and has been married for 30 years.  The Veteran has good relations with his two children from that marriage.  The Board also notes that he has friends, although they do not live close to him, and enjoys activities such as playing sports, or walking.  The examiner did not record problems with judgment, thinking, or mood.  While the Veteran suffers from depression, the Veteran also has a non-service connected diagnosis of depressive disorder, which plays a role.

The Board is aware the Veteran has symptoms of auditory hallucinations, episodes where everything turns dark, and every once in a while the Veteran feels the need to scream.  As noted, the examiner has also diagnosed depressive disorder NOS and psychiatric disorder NOS and indicated those symptoms, auditory hallucinations, the sudden darkness, and the screaming related to the other diagnoses or what was termed as co-morbidities.  Stated another way, the other diagnoses play a role in the Veteran's total social and occupational impairment finding by the examiner, but consideration of PTSD symptoms, even where they overlap the other diagnoses, such as depressive disorder, lead to only a mild to moderate impairment.

Addressing some of the symptoms mentioned for a 70 percent rating, the Veteran  does not engage in suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  The Veteran has demonstrated difficulty in adapting to stressful circumstances at work and has difficulty in to establishing and maintaining effective relationships, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating.

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to difficulty sleeping, intrusive thoughts, reexperiencing, avoidance, and hyperarousal.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity, due to such symptoms as: anxiety, avoidance, reexperincing the stressors, avoidance behaviors, and sleep impairment.  See Mauerhan, 16 Vet. App. 436.  As noted above, the Board finds that these symptoms, their level of severity, and effect do not represent a disability picture indicating deficiencies in most areas such as working, school, family relations, judgment, thinking, or mood.  

The examiner described the functional impairment for PTSD as mild to moderate.  She assigned a GAF of 50, which reflect serious symptoms.  That score, however, was based upon not only the Veteran's PTSD but also the other diagnoses of depressive disorder and psychiatric disorder NOS.  Those disabilities are not currently service connected.  She did not offer a score based upon PTSD, which may not be possible as by definition, a GAF is a global or total assessment of the psychiatric and occupational functioning of a patient.  The VA examiner also stated the Veteran has mild to moderate PTSD, which the Board finds is also reflected in the 50 percent rating and the examiner did not indicate the Veteran had serious PTSD symptoms or serious impairment in social, occupational, or school functioning due to PTSD.  The Veteran continues to work full time as a teacher and at the February 2011 VA examination, he indicated that he had lost no time at work during the previous 12 months due to his PTSD.  This is an indication that the Veteran does not have occupational impairment with deficiencies in most areas that would warrant a 70 percent rating.  

In sum, the preponderance of the evidence is against an initial evaluation higher than 50 percent for PTSD and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here in this case, the rating criteria for PTSD describe the disability levels and symptomatology.  The Board has considered the Veteran's lay statements regarding his disability.  The Veteran describes, as to those symptoms related to service connected PTSD, his reliving the experiences, avoidance behaviors, anxiety, memory loss, and in the examination, also reported his impairment at work and with others.  The Board has determined that such impairment of functioning is already encompassed in the ratings criteria by rating according to the General Rating Formula for Mental Disorders.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The Veteran is employed as a school teacher.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.




ORDER

Entitlement to an initial evaluation higher than 50 percent for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


